Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 10-20 have been rejoined along with allowable claims 1-9. All claims are allowed.
REASONS FOR ALLOWANCE
	The examiner does not find the combination of elements claimed in claim 1 particularly the processing unit that determines whether the measured electrical signals are organized and if the signals are organized determining a vector velocity, a cycle length or a degree of organization. The system makes use of for instance and adapted threshold as explained in connection with fig.3 and fig.4 for determining organization at each position. The examiner does not find this in the prior art in combination with the succeeding calculations. In determining patentablity for claim 1, the velocity vector option was considered, which entails the specifics of claim10 and thus included in the examination. Claim 17, being narrower in scope was included as well. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792